         Case 6:19-cv-00728-ADA Document 23 Filed 06/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

BCS SOFTWARE, LLC,

               Plaintiff,                               Case No. 6:19-cv-00728-ADA

v.
                                                         JURY TRIAL DEMANDED
ITRON, INC.,

               Defendant.


                        ITRON, INC.’S UNOPPOSED MOTION FOR
                   INTRA-DISTRICT TRANSFER PURSUANT TO § 1404(A)

       For the convenience of the parties and witnesses, Defendant Itron, Inc. hereby moves to

transfer this case from the Waco Division to the Austin Division of the Western District of Texas

pursuant to 28 U.S.C. § 1404(a) with the understanding that the case will remain on the docket of

the Honorable Alan D Albright.

       Plaintiff BCS Software does not oppose this request.

       Therefore, Defendant respectfully requests that the case be transferred from the Waco

Division to the Austin Division of the Western District of Texas and remain on the docket of the

Honorable Alan D Albright.


Dated: June 25, 2020                       Respectfully submitted,


                                           By: /s/ John M. Guaragna
                                               John M. Guaragna
                                               Texas Bar No. 24043308
                                               Brian K. Erickson
                                               Texas Bar No. 24012594
                                               DLA PIPER LLP (US)
                                               401 Congress Avenue, Suite 2500
                                               Austin, TX 78701-3799
                                               Tel: 512.457.7125
                                              1

WEST\290897588.1
         Case 6:19-cv-00728-ADA Document 23 Filed 06/25/20 Page 2 of 2




                                                Fax: 512.457.7001
                                                john.guaragna@dlapiper.com
                                                brian.erickson@dlapiper.com

                                                Dawn M. Jenkins
                                                Texas Bar No. 24074484
                                                dawn.jenkins@dlapiper.com
                                                DLA PIPER LLP
                                                1000 Louisiana Street, Suite 2800
                                                Houston, TX 77002-5005
                                                Tel. 713.425.8400
                                                Fax. 713.425.8401

                                            ATTORNEYS FOR DEFENDANT
                                            ITRON, INC.




                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), counsel for the parties have conferred and plaintiff
consents to the relief sought in this motion.

                                             /s/ John M. Guaragna
                                                John M. Guaragna




                                CERTIFICATE OF SERVICE

        I certify that the foregoing document was filed electronically on June 25, 2020, pursuant
to Local Rule CV-5(a) and has been served on all counsel whom have consented to electronic
service. Any other counsel of record will be served by first class U.S. mail on this same date.


                                             /s/ John M. Guaragna
                                                John M. Guaragna




                                                2

WEST\290897588.1
